CEDARBURG, Chief Judge
(dissenting):
I dissent. On 12 December 1975, trial defense counsel submitted a request for the attendance of appellant's half brother Roland Pao “ . . . as a witness in extenu-
ation and mitigation, and as a character witness on the merits.” As justification he detailed the following:
Mr. Pao is the accused’s half brother who, following the death of the accused’s mother in 1965, became his guardian and provided a home to him until he joined the Navy in 1971. The accused’s father had died in 1961. Mr. Pao will describe the hardships that the accused suffered following his father’s death, when he and his eight brothers and sisters were shuffled from home to home, surviving on welfare, while his mother slowly died of .cancer. Following that traumatic event, the accused, with one brother, and two sisters, went to California, where they lived with their stepbrother, Mr. Pao.
Mr. Pao will describe the struggles of the family, the contributions of the accused, the part-time jobs and activities, his reputation in the community, and his pride in enlisting in the Navy. He will also tell how his pride and happiness with Navy life continued until December 1974, when there was a dramatic change. He will explain the role the Navy had in the development of the accused’s character, his present feelings and ambitions, and the nature of support his family is offering and will continue to offer during and after the trial.
No formal answer was made to the request. On 7 January 1976 at an Article 39(a), 10 U.S.C. § 839(a) session prior to entry of pleas, the request was renewed by motion to compel the attendance of Mr. Pao. Trial counsel stated regarding the original request to the convening authority, “I would, however, make the — uh—I have been directed by the convening authority, although I realize Military Judge could consider this himself, to make a representation that would be the con — it would be the position of the convening authority to deny such a request.” There should have been a prompt formal response to trial defense counsel’s request. There was not but it appears that denial at the direction of the convening authority was communicated at the Article 39(a) session on 7 January 1976. At that session, the thrust of the original request was repeated by defense counsel; that is that “[t]he witness in this case would primarily be a witness in extenuation and mitigation. He could also be called as a character witness on the merits.”
Appellant had negotiated a pretrial agreement with the convening authority to plead guilty to the offenses, in question. The agreement was executed on 31 December 1975, apparently before a formal response to his request for attendance of Mr. Pao.
I consider that the propriety of the denial of appellant’s witness request extends only to the sentencing aspect in this case. I conclude that the record establishes that appellant was convicted on his provident guilty pleas and it does not appear that the pleas were induced or compelled by the government’s refusal to subpoena Mr. Pao- to testify on the merits. However, appellant was entitled to compulsory attendance of the requested witness to testify in extenuation and mitigation. United States v. Manos, 17 U.S.C.M.A. 10, 37 C.M.R. 274 (1967). Mr. Pao’s expected testimony was material and was to be presented before court members where personal demeanor of the witness would be significant. No acceptable alternative means of providing his testimony was agreed upon by the parties. For that reason, I would set aside the sentence and authorize a rehearing on the sentence, while affirming the findings.